In re Cross, Bartholomew; — Defendant(s); applying for supervisory and/or remedial writs; Parish of Calcasieu, 14th Judicial District Court, Div. “B”, No. 12666-91; to the Court of Appeal, Third Circuit, No. KW96 0723.
Writ granted. The ruling of the trial court vacating the appointment of Walter Sanchez as counsel for the defendant and appointing Perry Sanders as assistant trial counsel is reversed. See, Davis v. Cain, 95-KD-2455 (La. 11/13/95), 662 So.2d 453. The trial court is directed to hold a hearing to determine if other sources of funding for attorneys fees are available. Applicant’s motion for stay of the September 3 trial date is also granted. The trial court is directed not to reset the case for trial until defense counsel Sanchez and Smith are available and have had adequate time to prepare for trial.
BLEICH, J., would deny the writ.
LEMMON, J., not on panel.